Desmond, J.
At the time these actions were commenced, each plaintiff was, and had been for several years, employed by defendant at one of its manufacturing plants. The complaints *212allege that, during the period of those employments, defendant negligently and in violation of certain provisions of the New York Labor Law, failed to provide and maintain, proper devices to remove dust and other impurities from the air, that conditions dangerous to the health of plaintiffs and other employees were thereby created, and that, as a result thereof, plaintiffs inhaled large quantities of dust and other impurities which created in each of them the condition known as partially disabling silicosis. The complaints further alleged that, although this disease condition from which plaintiffs suffer is an injury or occupational disease listed in and covered by the New York State Workmen’s Compensation Law, the law does not bar these suits, and that, if that statute were to be construed as setting up such a bar, such a result would be violative of those provisions of the New York Constitution (art. I, § 6) and the Federal Constitution (14th Amendt.) which guarantee due process of law.
Each suit was made the subject of a motion by defendant to dismiss under rules 106 and 107 of the Buies of Civil Practice on these grounds: first, that certain parts of the various causes of action were barred by lapse of time; second, that none of the alleged counts in either complaint contained facts sufficient to constitute a cause of action; and, third, that the court has no jurisdiction of any of the causes of action sought to be pleaded. The motions were granted. We agree with the holdings of the courts below that the provisions of the Workmen’s Compensation Law are a complete bar to the maintenance of any of the causes of action in these two complaints, and so it will not be necessary herein to deal with the questions as to the Statute of Limitations.
It is conceded that the employments at which all these plaintiffs worked are included among those “ Hazardous employments ” set forth in section 3 of the act, as to which workmen’s compensation is payable for injuries or death, and that defendant has. provided for payment of such compensation to its employees. It is conceded, too, that silicosis and other dust diseases are on the list of occupational ailments for which compensation is payable under subdivision 2 of section 3 of the act. But, as the complaints themselves point out, the act specifically *213provides, as it has provided for some years, that compensation is payable for silicosis or other dust diseases only when .they result in total disability or death. Sections 10 and 11 of the act (read with §§ 38 and 39 thereof) make it clear that, for injury or death arising out of and in the course of employment, from occupational diseases, the liability of an employer who, like this employer, has complied with the compensation act, shall be exclusive “ and in place of any other liability whatsoever * * * at common law or otherwise ”. Since 1936 (see chapter 887 of the Laws of that year, being article 4-A of the Workmen’s Compensation Law, since repealed), the Workmen’s Compensation Law has said in plainest terms that compensation, while payable for total disability or death due to silicosis or other dust diseases, shall not be so payable for partial disability from those causes. That such is the meaning and intent of the statute cannot be disputed. That no disability is payable for partial disability due to silicosis and similar dust diseases has been held in every decision in which the matter has been raised, directly or indirectly, beginning with our opinion written in 1941 in Powers v. Porcelain Insulator Corp. (285 N. Y. 54). The Powers case dealt with article 4-A of the act, since repealed, but the present subdivision 2 of section 3 (see “ No. 28 ”), read with sections 10, 11, 38 and 39 of the act, has the same meaning. That these statutes forbid compensation payments for partial silicosis disabilities was expressly recognized by the Governor in 1947 in a memo signed by him in connection with a statute passed in that year (N. Y. Legis. Ann., 1947, p. 211). The history of the legislative treatment of workmen’s compensation benefits for silicosis sufferers reveals that the Legislature had precisely this result in mind, since it first (see L. 1935, ch. 254) put under compensation coverage both total and partial silicosis disabilities, and then, the next year (see L. 1936, ch. 887, supra), cut down that coverage, by this language: “ Compensation shall not be payable for partial disability due to silicosis or other dust disease.” Not only is this legislative intent unmistakably clear from the language used but any other meaning or intent would be most improbable; no one becomes totally disabled from these diseases before first passing through a partial disability phase, and no *214Legislature could conceivably intend that, as to the partial phase, the sufferer would have a common-law cause of action with possible heavy damages, but for the subsequent total disablement would be relegated to lesser compensation awards only.
What plaintiffs are really arguing here is that the Workmen’s Compensation Law is unconstitutional in that it purports to leave without any remedy employees partially disabled from silicosis. As we remarked in Scherini v. Titanium Alloy Co. (286 N. Y. 531, 537), that contention, even if correct, would not authorize a common-law suit since it would merely mean that partially disabled claimants would be thrown back onto the 1935 statute which authorized workmen’s compensation for both partial and total disability from silicosis. However, our statement to that effect in Scherini (supra) was, in a sense, “ dictum ”, and none of our subsequent opinions has contained a flat answer to the question here presented: Is restricting workmen’s compensation benefits to totally disabled silicosis sufferers only, constitutional? We now hold expressly what is implicit in our Scherini opinion, and was flatly held by other courts in 1938 in delBusto v. DuPont deNemours & Co. (167 Misc. 920, affd. 259 App. Div. 1070, motion for leave to appeal denied 284 N. Y. 817), that is, that the Legislature acted within its powers in producing that result. In 1934, in Barrencotto v. Crocher Saw Co. (266 N. Y. 139), this court held that silicosis was not one of the occupational diseases dealt with in the Workmen’s Compensation Law and that, accordingly, common-law actions for disabilities due to silicosis were not barred. The next year, as we have pointed out above, the Legislature supplied this omission by extending workmen’s compensation coverage to “ all occupational diseases ”, and, in 1936, it created a new limitation by denying compensation awards for partial silicosis disabilities. Whatever be the wisdom or justice of such a limitation, its constitutionality is clear. It is of the essence of workmen’s compensation that the benefits therein provided as to any accidental injury or occupational disease are exclusive, and that, once the Legislature has specified those benefits, no damages or remedies against the employer are available elsewhere (see New York Central R. R. Co. v. Whiter 243 U. S. 188; Matter of Jensen v.
*215Southern Pacific Co., 215 N. Y. 514, revd. on other grounds sub nom. Southern Pacific Co. v. Jensen, 244 U. S. 205; Shanahan v. Monarch Eng. Co., 219 N. Y. 469; Repka v. Fedders Mfg. Co., 264 N. Y. 538). As the Shanahan case pointed out (see 219 N. Y., p. 478, supra) a new system was, by the Workmen’s Compensation Law, substituted in its entirety. In the Barrencotto case a unanimous court assumed that when and if the Legislature should set up compensation benefits for silicosis, those benefits would be exclusive of any other remedy or right of action. In that and other decisions, reference is made to the fact that workmen’s compensation laws designedly take away some of the workman’s prior available remedies, in that, for instance, they deprive him of any recovery for pain and suffering (Matter of Sweeting v. American Knife Co., 226 N. Y. 199), or for injuries or illnesses not industrially disabling (Farnum v. Garner Print Works & Bleachery, 229 N. Y. 554), and limit to comparatively small weekly amounts or small totals, the sums allowable by the board. It has never been doubted that, when an employment is covered into the act and awards are authorized for injuries and diseases arising out of and in the course of such employment, the fixation of the benefits, in dollars and limitations of periods of payment, is solely up to the Legislature. Thus, the New York statute since its original enactment has, in its section 12, forbidden awards, in some cases, for the first seven days (originally fourteen days) of disability (see Matter of Gorle v. Joy Co., 230 N. Y. 595). If failure to award compensation for partial disability resulted in unconstitutionality, then, under plaintiffs’ theory, section 12 would be subject to the same infirmity, and every injured workman would have a common-law suit for the first seven days of his disability. Workmen’s compensation laws balance benefits. The disabled workman loses some of his former rights but gains some new ones. If the particular deprivation with which we are dealing here be harsh or inconsistent with enlightened social policy then it is up to the Legislature to improve the law. There is nothing the courts can do about it. The sum of it all is this: when the act makes a particular injury or disease compensable, then the Legislature has occupied the field, all other remedies are abrogated, and there is no remedy outside the act (see 121 A. L. R. 1143).
*216Similar statutes of other States denying awards for partial silicosis disability have been upheld in strong and convincing opinions (Masich v. United States Smelting, Refining & Mining Co., 113 Utah 101, appeal dismissed 335 U. S. 866; Moffett v. Harbison-Walker Refractories Co., 339 Pa. 112; see 2 Larson’s Workmen’s Compensation Law, p. 141). In all, there are thirteen States which so restrict awards made on account of dust diseases (see 1 Larson, op. cit., p. 596, n. 88).
No different legal result is brought about by the inclusion in these complaints of accusations that the wrongs complained of were violations of express provisions of the State Labor Law (see §§ 200 and 299 thereof). For the reasons set forth in other parts of this opinion, it must be held that, for the contraction of silicosis, arising out of and in the course of employment, the sufferer’s only recourse is that described in the Workmen’s Compensation Law.
The judgments should be affirmed, with costs.